Exhibit 10.33
WAIVER AND AMENDMENT NO. 3
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This WAIVER AND AMENDMENT NO. 3 dated as of October 31, 2013 (this "Amendment")
is made by and among SYSTEMAX INC., a corporation organized under the laws of
the State of Delaware ("SYX"), each Borrower listed on the signature pages below
(together with SYX, each a "Borrower" and collectively, the "Borrowers"), each
Guarantor listed on the signature pages below (the "Guarantors" and together
with the Borrowers, the "Loan Parties"), the lenders party hereto, and JPMORGAN
CHASE BANK, N.A., as US Administrative Agent ("Administrative Agent").
WITNESSETH:
WHEREAS, Borrowers, Lenders and Administrative Agent are parties to that certain
Second Amended and Restated Credit Agreement dated as of October 27, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement").  All capitalized terms not otherwise defined herein shall
have the meanings given to them in the Credit Agreement;
WHEREAS, Borrowers have requested that Administrative Agent and Lenders waive a
certain Event of Default and make certain amendments to the Credit Agreement,
and Administrative Agent and Lenders are willing to do so on the terms and
conditions hereafter set forth;
NOW, THEREFORE, in consideration of the promises, the covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties do hereby agree that all
capitalized terms used herein shall have the meanings ascribed thereto in the
Credit Agreement and do hereby further agree as follows:
AGREEMENT
1.Amendment to Credit Agreement.  Subject to satisfaction of the conditions
precedent set forth in Section 4 below, the Credit Agreement is hereby amended
as follows:
(a)            Section 1.01 of the Credit Agreement is hereby amended by adding
the following defined terms thereto in their appropriate alphabetical order:
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Commodities Act Swap Obligation" means, with respect to any Loan Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a "swap" within the meaning of section 1a(47) of the Commodity
Exchange Act.
"Excluded Swap Obligation" means, with respect to any Loan Guarantor, any
Commodities Act Swap Obligation if, and to the extent that, all or a portion of
the Guarantee of such Loan Guarantor of, or the grant by such Loan Guarantor of
a security interest to secure, such Commodities Act Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Loan Guarantor's failure for any reason to constitute an "eligible contract
participant" as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Loan Guarantor or the grant of such
security interest becomes or would become effective with respect to such
Commodities Act Swap Obligation or (b) in the case of a Commodities Act Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Guarantor is a "financial entity," as defined in Section 2(h)(7)(C)(i) the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Guarantor becomes or would become effective with respect
to such related Commodities Act Swap Obligation. If a Commodities Act Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Commodities Act Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
"Foreign Subsidiary" means any Subsidiary of a Loan Party which is not organized
under the laws of one of the fifty States of the United States of America.
"Foreign Subsidiary Acquisition" means any transaction, or any series of related
transactions, consummated on or after the Second Restatement Date, by which any
Foreign Subsidiary (a) acquires any going business or all or substantially all
of the assets of any Person, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person which has ordinary voting
power for the election of directors or other similar management personnel of a
Person (other than Equity Interests having such power only by reason of the
happening of a contingency) or a majority of the outstanding Equity Interests of
a Person.
"Permitted Foreign Subsidiary Acquisition" means any Foreign Subsidiary
Acquisition that (x) satisfies each the requirements of the definition of
Permitted Acquisition (other than clauses (e), (f), (g) and (j) of such
definition) as if such Foreign Subsidiary were a "Loan Party" and (y) satisfies
each of the following additional requirements:
(x) the total costs and liabilities (including without limitation, all assumed
liabilities, all earn-out payments, deferred payments and the value of any other
stock or other assets transferred, assigned or encumbered with respect to such
Acquisitions) of all Foreign Subsidiary Acquisitions in the aggregate does not
exceed 10% of the total US Revolving Commitments then in effect;
(y) No proceeds of Loans or Letters of Credit may be used to fund any portion of
such Foreign Subsidiary Acquisition; and
(z) No proceeds of loans or advances from, or proceeds of investments by, any
Loan Party may be used to fund any portion of a Foreign Subsidiary Acquisition.
"Qualified ECP Guarantor" means, in respect of any Commodities Act Swap
Obligation, each Loan Party that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Swap Obligation or such other
person as constitutes an "eligible contract participant" under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an "eligible contract participant" at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
(b)            The definition of "Permitted Acquisition" set forth in Section
1.01 of the Credit Agreement is hereby amended as follows:
(i)            the word "Borrower" in clause (f) is deleted and the words "Loan
Party" are inserted in place thereof;
(ii)            the word "Borrower" in clause (g) is deleted and the words "Loan
Party" are inserted in place thereof; and
(iii)            the words "applicable Borrower" in clause (k) are deleted and
the words "Borrowing Representative" are inserted in place thereof.
(c)            The definition of "Secured Obligation" set forth in Section 1.01
of the Credit Agreement is amended by adding the following proviso to the end of
such definition:
"; provided, further, that that the definition of 'Secured Obligations' shall
not create any guarantee by any Loan Guarantor of (or grant of security interest
by any Loan Guarantor to support, as applicable) any Excluded Swap Obligations
of such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor."
(d)            Section 2.18 of the Credit Agreement is hereby amended by adding
the following sentence to the end of subsection (b) of such section:
"Notwithstanding the foregoing, amounts received from any Loan Guarantor that is
not a Qualified ECP Guarantor shall not be applied to any Excluded Swap
Obligation of such Loan Guarantor."
(e)            Section 6.01 of the Credit Agreement is hereby amended as
follows:
(i)            the words "or Permitted Foreign Subsidiary Acquisition" are added
immediately following the words "Permitted Acquisition" in clause (f) of such
section;
(ii)            the words "or Permitted Foreign Subsidiary Acquisition" are
added immediately following the words "Permitted Acquisition" in each place such
words appear in clause (g) of such section;
(iii)            the word "and" located at the end of  clause (p) is deleted;
(iv)            the period at the end of clause (q) is deleted and  the text ";
and" is inserted in place thereof; and
(v)            the following clause (r) is added to the end of such section:
"(r) Indebtedness of any Foreign Subsidiary under a working capital credit
facility, which Indebtedness may only be secured by the receivables and/or
inventory of such Foreign Subsidiary (each a "Foreign Working Capital
Facility").
(f)            Section 6.02 of the Credit Agreement is hereby amended as
follows:
(i)            the words "or Permitted Foreign Subsidiary Acquisition" are
inserted immediately following the words "Permitted Acquisition" in each place
such words appear in clause (b) of such section;
(ii)            clause (j) is changed to clause (k) of such section; and
(iii)            the following clause (j) is inserted immediately following
clause (i) of such section:
"(j) Liens securing a Foreign Working Capital Facility to the extent permitted
by the definition thereof."
(g)            Section 6.04 of the Credit Agreement is hereby amended as
follows:
(i)             the text "$100,000,000" contained in subclause (B) of the
proviso to each of clauses (c), (d) and (e) of such section is deleted and in
each case, the text "$130,000,000" is inserted in place thereof;
(ii)            the text "or a Permitted Foreign Subsidiary Acquisition" is
added immediately following the words "Permitted Acquisition" contained in
clause (i) of such section; and
(iii)            the following text is added to the end of clause (l):
"and Permitted Foreign Subsidiary Acquisitions may be made subject to the
requirements contained in the definition of Permitted Foreign Subsidiary
Acquisition."
(h)            Section 6.10 of the Credit Agreement is hereby amended as
follows:
(i)            the words "other than in connection with a Foreign Working
Capital Facility" is added to the end of clause (a) of such section;
(ii)            the word "and" is added at the end of clause (v) of such
section; and
(iii)            clause (vii) of such Section is deleted.
(i)            Article X of the Credit Agreement is hereby amended by adding the
following Section 10.13 to the end of such article:
"Section 10.13 Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Agreement and any other Loan
Document to which it is a party in respect of Commodities Act Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.13 or otherwise
under this Agreement or other Loan Document voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 10.13 shall remain in full force and effect until this Agreement has
been terminated and the Secured Obligations paid in full.  Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a "keepwell, support, or other agreement" for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act."
2.            Waiver.  Subject to satisfaction of the conditions precedent set
forth in Section 4 below, Administrative Agent and Lenders hereby waive the
Event of Default that has occurred as a result of the aggregate amount of
intercompany investments in, loans to, and guarantees of the Indebtedness of,
Subsidiaries of Loan Parties that are not Loan Parties outstanding on the
Amendment No. 3 Effective Date (as defined below) exceeding the amounts
permitted pursuant to clauses (c), (d) and (e) of Section 6.04 (the "Existing
Event of Default").  Notwithstanding the foregoing, the waiver of the Existing
Event of Default set forth above does not establish a course of conduct between
Loan Parties, Administrative Agent and Lenders and each Loan Party hereby agrees
that Administrative Agent and Lenders are not obligated to waive any future
Events of Default under the Credit Agreement or the other Loan Documents.
3.            Representations and Warranties.  To induce Administrative Agent
and Lenders to enter into this Amendment, each Loan Party hereto hereby
warrants, represents and covenants to Administrative Agent and Lenders that: (a)
each representation and warranty of the Loan Parties set forth in the Credit
Agreement and the other Loan Documents is hereby restated and reaffirmed as true
and correct on and as of the date hereof after giving effect to this Amendment
except for those representations and warranties which relate to a specific date,
which are true and correct as of such date, and no Default or Event of Default
has occurred and is continuing under the Credit Agreement and the other Loan
Documents after giving effect to this Amendment and (b) each Loan Party has the
power and is duly authorized to enter into, deliver and perform this Amendment,
and this Amendment is the legal, valid and binding obligation of each Loan Party
enforceable against it in accordance with its terms.
4.            Conditions Precedent to Effectiveness of this Amendment.  Once the
Administrative Agent has received (a) eight (8) counterparts of this Amendment
duly executed and delivered by each Loan Party and Lenders and (b) four (4)
counterparts of a fee letter with respect to this Amendment duly executed and
delivered by each Loan Party and payment in full or any and all fees described
therein, this Amendment shall be effective as of September 28, 2013 (the
"Amendment No. 3 Effective Date").
5.            Continuing Effect of Credit Agreement.  Except as expressly set
forth in Section 2 hereof, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of
Administrative Agent and Lenders, nor constitute a waiver of any provision of
the Credit Agreement, or any other documents, instruments or agreements executed
and/or delivered under or in connection therewith.  Except as expressly amended
and modified hereby, the provisions of the Credit Agreement, the Loan Documents
and the Liens granted thereunder, are and shall remain in full force and effect.
6.            Counterparts; Telecopied Signatures.  This Amendment may be
executed in multiple counterparts, each of which shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Any signature delivered by a party to this Amendment by facsimile or
electronic transmission of a PDF or similar file shall be deemed to be an
original signature hereto.
7.            Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.
[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year specified at the beginning hereof.
Borrowers


SYSTEMAX INC.




By: /s/ Eric Lerner
Name:            Eric Lerner
Title:            Senior Vice President




SYSTEMAX MANUFACTURING INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY INC.
TIGERDIRECT, INC.
NEXEL INDUSTRIES, INC.
ONREBATE.COM INC.
PAPIER CATALOGUES, INC.
TEK SERV INC.
PROFIT CENTER SOFTWARE INC.
GLOBAL GOV/ED SOLUTIONS INC.
GLOBAL GOVERNMENT & EDUCATION INC.
SYX DISTRIBUTION INC.
SYX SERVICES INC.
STREAK PRODUCTS INC.
NEW COMPUSA CORP.
COMPUSA.COM INC.
COMPUSA RETAIL, INC.
WORLDWIDE REBATES, INC.
CIRCUITCITY.COM INC.
SOFTWARE LICENSING CENTER INC.
TARGET ADVERTISING INC.




By: /s/ Thomas Axmacher
Name:            Thomas Axmacher
Title:            Vice President





--------------------------------------------------------------------------------

Guarantors


GLOBAL INDUSTRIAL HOLDINGS LLC
SYX NORTH AMERICAN TECH HOLDINGS LLC
REBATE HOLDINGS LLC
SYX S.A. HOLDINGS INC.
SYX S.A. HOLDINGS II INC.
GLOBAL INDUSTRIAL MARKETPLACE INC.




By: /s/ Thomas Axmacher
Name:            Thomas Axmacher
Title:            Authorized Officer







--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as US Administrative Agent and as a Lender




By: /s/ Donna M. DiForio
Name:            Donna M. DiForio
Title:            Authorized Officer









--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender




By: /s/ William Conlan
Name:            William Conlan
Title: Senior Vice President




WELLS FARGO CAPITAL FINANCE, LLC, as a Lender




By: /s/ Reza Sabahi
Name:            Reza Sabahi
Title:            Duly Authorized Signer



